—Judgment, Supreme Court, New York County (Antonio Brandveen, J.), rendered May 11, 1998, convicting defendant, after a jury trial, of grand larceny in the fourth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
The court’s Sandoval ruling balanced the appropriate factors *683and was a proper exercise of discretion (see, People v Walker, 83 NY2d 455, 458-459; People v Mattiace, 77 NY2d 269, 275-276; People v Pavao, 59 NY2d 282, 292). Defendant’s theft-related convictions were highly relevant to his credibility, notwithstanding their similarity to the present charges. The court properly authorized the People to elicit certain factual details of defendant’s prior convictions because, under the circumstances of the case, their probative value outweighed any prejudicial effect. Concur — Nardelli, J. P., Mazzarelli, Lerner, Andrias and Buckley, JJ.